                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:19-CR-3051

vs.                                            MEMORANDUM AND ORDER

O'NEILL VENTURES, INC.,

                   Defendant.

      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation on a Guilty Plea (filing 36) recommending that the Court
accept the defendant's plea of guilty. There are no objections to the findings
and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C) and NECrimR
11.2(d), the Court has conducted a de novo review of the record and adopts the
findings and recommendation of the Magistrate Judge.
      The Court notes that at the change of plea hearing (filing 41), the
Magistrate Judge did not inform the defendant of the Court's obligation, in
determining a sentence, to calculate the applicable guideline range and to
consider that range, possible departures under the Sentencing Guidelines, and
other sentencing factors under 18 U.S.C. § 3553(a). See Fed. R. Crim. P.
11(b)(1)(M). However, the Court finds that the omission was harmless, because
it did not affect the defendant's substantial rights. See Rule 11(h). While the
defendant was not informed in open court about the Court's obligation to
consider the federal sentencing guidelines and other important and relevant
factors in crafting a sentence, it was expressly noted in the petition to enter a
plea. Filing 33 at 6. And the defendant testified under oath, through its
representative, that it read the petition before signing it. Filing 41 at 4-5.
      The Court also notes that the defendant was not explicitly advised in
court that the trial to which it was entitled was a trial by jury. See Filing 41 at
6-7. But again, that right was made quite clear in the petition to enter a plea,
which the defendant read before signing. See Filing 33 at 2; filing 41 at 4-5.
      Having reviewed the record, the Court is persuaded that any omission
from the Rule 11 colloquy was harmless, as it did not affect the defendant's
substantial rights. See, United States v. Gillen, 449 F.3d 898, 903-04 (8th Cir.
2006); United States v. McCarthy, 97 F.3d 1562, 1574-76 (8th Cir. 1996);
United States v. Young, 927 F.2d 1060, 1061-63 (8th Cir. 1991). The
defendant's decision to plead guilty could not have been affected by the
Magistrate Judge's failure to tell the defendant what it already knew. Young,
927 F.2d at 1063. The Court also notes that neither party has objected to the
findings and recommendation, meaning that any objection has been waived.
See Peretz v. United States, 501 U.S. 923, 936-39 (1991).



      IT IS ORDERED:


      1.    The Magistrate Judge's Findings and Recommendation on a
            Guilty Plea (filing 36) are adopted.


      2.    The defendant is found guilty. The plea is accepted. The
            Court finds that the plea of guilty is knowing, intelligent,
            and voluntary, and that a factual basis exists for the plea.


      3.    The Court defers acceptance of any plea agreement until the
            time of sentencing, pursuant to Fed. R. Crim. P. 11(c)(3).
            Unless otherwise stated at the time of sentencing, any plea



                                       -2-
     agreement will be deemed accepted upon the pronouncement
     of the judgment and sentence.


4.   This case shall proceed to sentencing.


Dated this 18th day of March, 2020.

                                    BY THE COURT:


                                    John M. Gerrard
                                    Chief United States District Judge




                              -3-
